UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2273


ELVIS DAVID LEWIS,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 14, 2012                   Decided:    May 31, 2012


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Stuart F. Delery, Acting Assistant
Attorney General, Anthony C. Payne, Senior Litigation Counsel,
Lindsay W. Zimliki, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Elvis David Lewis, a native and citizen of Grenada,

seeks review of an order of the Board of Immigration Appeals

(Board) denying his motion to reconsider.                  We have reviewed the

administrative record and Lewis’s contentions and find that we

lack     jurisdiction      to    review         his   claims.       See   8     U.S.C.

§§ 1252(a)(2)(C),       (D)     (2006);     8     U.S.C.   § 1252(d)(1)        (2006);

Mosere    v.    Mukasey,      552    F.3d   397,      400-01     (4th   Cir.    2009).

Accordingly, we dismiss the petition for review for the reasons

stated by the Board.            See In re: Lewis (B.I.A. Oct. 21, 2011).

We   dispense    with   oral        argument     because   the    facts   and   legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.


                                                                 PETITION DISMISSED




                                            2